FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CAROLYN JEWEL; TASH HEPTING;             
GREGORY HICKS; ERIK KNUTZEN;
JOICE WALTON, on behalf of
themselves and all others similarly
situated,
                Plaintiffs-Appellants,
                  v.
NATIONAL SECURITY AGENCY; KEITH
B. ALEXANDER, Director, in his
official and personal capacities;
MICHAEL V. HAYDEN, in his
personal capacity; UNITED
STATES OF AMERICA; GEORGE W.
BUSH, President of the United
States, in his official and personal     
capacities; RICHARD B. CHENEY, in
his personal capacity; DAVID S.
ADDINGTON, in his personal
capacity; DEPARTMENT OF JUSTICE;
ALBERTO R. GONZALES, in his
personal capacity; JOHN D.
ASHCROFT, in his personal
capacity; JOHN M. MCCONNELL,
Director of National Intelligence,
in his official and personal
capacities; JOHN D. NEGROPONTE in
his personal capacity; MICHAEL B.
MUKASEY, Attorney General;
BARACK HUSSEIN OBAMA;
                                         


                             21601
21602         JEWEL v. NATIONAL SECURITY AGENCY


ERIC H. HOLDER JR., Attorney                No. 10-15616
General; DENNIS C. BLAIR,                      D.C. Nos.
            Defendants-Appellees,
                                           3:08-cv-04373-
                                                 VRW
                                            M:06-cv-01791-
                                                VRW


VIRGINIA SHUBERT; NOHA ARAFA;           
SARAH DRANOFF; HILARY BOTEIN,
individually and on behalf of all
others similarly situated,                   No. 10-15638
               Plaintiffs-Appellants,          D.C. Nos.
                                            3:07-cv-00693-
                 v.
                                                VRW
                                            M:06-cv-01791-
GEORGE W. BUSH; MICHAEL V.
HAYDEN; KEITH B. ALEXANDER;                      VRW
ALBERTO R. GONZALES; JOHN                     OPINION
ASHCROFT; UNITED STATES OF
AMERICA,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Northern District of California
        Vaughn R. Walker, District Judge, Presiding

                  Argued and Submitted
           August 31, 2011—Seattle, Washington

                  Filed December 29, 2011

    Before: Harry Pregerson, Michael Daly Hawkins, and
          M. Margaret McKeown, Circuit Judges.

                Opinion by Judge McKeown
           JEWEL v. NATIONAL SECURITY AGENCY    21605




                     COUNSEL

Cindy Cohn, Lee Tien, Kurt Opsahl, Kevin S. Bankston,
James S. Tyre, ELECTRONIC FRONTIER FOUNDATION,
21606        JEWEL v. NATIONAL SECURITY AGENCY
San Francisco, California, for the plaintiff-appellant; Rachael
E. Meny, Paula L. Blizzard, Michael S. Kwun, Audrey
Walton-Hadlock, KEKER & VAN NEST LLP, for the
plaintiff-appellant [ 10-15616 ].

Matthew D. Brinckerhoff, Ilann Margalit Maazel, Adam R.
Pulver, EMERY CELLI BRINCKERHOFF & ABADY LLP,
New York, New York, for the plaintiff-appellant. [ 10-
15638 ].

H. Thomas Byron, III, DOJ – U.S. Department of Justice,
Washington, District of Columbia, for the defendant-appellee.
[ 10-15616 and 10-15638 ].


                         OPINION

McKEOWN, Circuit Judge:

   This case is one of many arising from claims that the fed-
eral government, with the assistance of major telecommunica-
tions companies, engaged in widespread warrantless
eavesdropping in the United States following the September
11, 2001, attacks. At issue in this appeal is whether Carolyn
Jewel and other residential telephone customers (collectively
“Jewel”) have standing to bring their statutory and constitu-
tional claims against the government for what they describe
as a communications dragnet of ordinary American citizens.

   In light of detailed allegations and claims of harm linking
Jewel to the intercepted telephone, internet and electronic
communications, we conclude that Jewel’s claims are not
abstract, generalized grievances and instead meet the constitu-
tional standing requirement of concrete injury. Nor do pru-
dential considerations bar this action. Although there has been
considerable debate and legislative activity surrounding the
surveillance program, the claims do not raise a political ques-
                JEWEL v. NATIONAL SECURITY AGENCY                21607
tion nor are they inappropriate for judicial resolution. Finally,
we do not impose, as suggested by the government, a height-
ened standing requirement simply because the case involves
government officials in the national security context. We
reverse the district court’s dismissal on standing grounds and
remand for further proceedings. We leave for the district court
to consider in the first instance the government’s alternative
argument that Jewel’s claims are foreclosed by the state
secrets privilege.

                            BACKGROUND

I.       COMPLAINT

   Jewel filed this putative class action “on behalf of [herself]
and a class of similarly situated persons”: “ordinary Ameri-
cans who are current or former subscribers to AT&T’s tele-
phone and/or Internet services.” At this stage, our inquiry
focuses on Jewel and the allegations as they pertain to her.
Stearns v. Ticketmaster Corp., 655 F.3d 1013, 1021 (9th Cir.
2011). Jewel sued federal government agencies and govern-
ment officers in their official and personal capacities. She did
not name any telecommunications companies as defendants.1
Jewel alleged that the “[c]ommunications of Plaintiffs and
class members have been and continue to be illegally acquired
by Defendants using surveillance devices attached to AT&T’s
network.” She claimed that these actions violated the First and
Fourth Amendments, the constitutional doctrine of separation
of powers, and a variety of statutes—the Foreign Intelligence
Surveillance Act (“FISA”), 50 U.S.C. §§ 1801 et seq., the
Electronic Communications Privacy Act (“ECPA”), 18 U.S.C.
§§ 2510 et seq., the Stored Communications Act (“SCA”), 18
U.S.C. §§ 2710 et seq., and the Administrative Procedure Act
(“APA”), 5 U.S.C. §§ 701 et seq. The complaint requested
both equitable and monetary relief.
     1
   A number of the other multidistrict litigation (“MDL”) suits name one
or more of the telecommunications companies as defendants. See, e.g.,
Hepting v. AT&T, No. 09-16676 (9th Cir. Dec. 29, 2011).
21608         JEWEL v. NATIONAL SECURITY AGENCY
   According to the complaint, on October 4, 2001, President
Bush and other government defendants issued a secret presi-
dential order that authorized warrantless surveillance within
the United States. Jewel asserted that she was specifically
affected because AT&T, in collaboration with the National
Security Agency (“NSA”), diverted all of her internet traffic
into “SG3 Secure Rooms” in AT&T facilities across the coun-
try, including AT&T’s Folsom Street facility in San Fran-
cisco, “and information of interest [was] transmitted from the
equipment in the SG3 Secure Rooms to the NSA based on
rules programmed by the NSA.” Jewel’s complaint focused
on AT&T, its San Francisco facility, and the SG3 Secure
Rooms.

   Jewel further alleged that the governmental defendants
operated a “dragnet collection” of communications records by
“continuously solicit[ing] and obtain[ing] the disclosure of all
information in AT&T’s major databases of stored telephone
and Internet records.” These records “concern[ ] communica-
tions to which Plaintiffs and class members were a party.” For
example, Jewel claims that,

    [u]sing [a] shadow network of surveillance devices,
    Defendants have acquired and continue to acquire
    the content of a significant portion of phone calls,
    emails, instant messages, text messages, web com-
    munications and other communications, both inter-
    national and domestic, of practically every American
    who uses the phone system or the Internet, including
    Plaintiffs and class members, in an unprecedented
    suspicionless general search through the nation’s
    communications network.

The complaint goes on to allege that defendants were directly
involved in the schemes, which were “directly performed,
and/or aided, abetted, counseled, commanded, induced, or
procured, by Defendants.”
                 JEWEL v. NATIONAL SECURITY AGENCY                   21609
II.   THE DISTRICT COURT’S DECISION

   The government defendants moved to dismiss and alterna-
tively sought summary judgment as to all claims. They argued
that the court lacked jurisdiction over Jewel’s statutory claims
because the government did not waive its sovereign immu-
nity. The government sought summary judgment on the
remaining claims “because information necessary to litigate
plaintiffs’ claims is properly subject to and excluded from use
in the case by the state secrets privilege and related statutory
privileges.” Although not argued by the government or
briefed by the parties, the district court granted the motion to
dismiss because Jewel lacked standing to bring her claims.2
The district court dismissed the claims with prejudice and
without leave to amend.3
  2
     The district court dismissed Jewel’s action together with a similar
action filed by Virginia Shubert. Shubert’s action was consolidated with
other wiretapping cases in August 2006 in the Northern District of Califor-
nia under the MDL provisions of 28 U.S.C. § 1407. Jewel’s case was orig-
inally filed in the Northern District of California, but was not part of the
MDL consolidation. The procedural histories of the Jewel and Shubert
actions are not identical, but the district court considered the cases
together for purposes of standing.
   3
     The allegations in the Shubert complaint diverge significantly from
those in the Jewel complaint, primarily because of their lack of specificity.
These deficiencies might well have been ameliorated through an amended
complaint. However, the district court sua sponte dismissed the complaint
on standing grounds, without leave to amend. Although the district court
properly considered standing of its own accord, this dismissal was prob-
lematic “because [plaintiffs] only learned that the district court would not
allow them an opportunity to remedy any perceived defects in the com-
plaint after . . . the district court summarily signed and entered [its order
of dismissal].” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
1025, 1034 (9th Cir. 2008). The district court erred in denying Shubert
leave to amend. “Dismissal without leave to amend is improper unless it
is clear, upon de novo review, that the complaint could not be saved by
any amendment.” Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc.,
368 F.3d 1053, 1061 (9th Cir. 2004).
21610           JEWEL v. NATIONAL SECURITY AGENCY
   The district court carefully reviewed the complicated pro-
cedural history, both of the MDL wiretapping cases generally
and the motions at issue in this case specifically. The district
court held that Jewel failed to make out prima facie allega-
tions necessary to establish that she was an “aggrieved per-
son” under the FISA. The court acknowledged that Jewel’s
complaint included specific allegations that the NSA used
AT&T’s Folsom Street facility, but found that “[the] com-
plaint contains no other allegations specifically linking any of
the plaintiffs to the alleged surveillance activities,” and there-
fore held that Jewel lacked standing. We disagree.

                                ANALYSIS

   The central issue on appeal is whether Jewel has standing
to sue the government defendants, a question of law that we
review de novo. Bernhardt v. Cnty. of Los Angeles, 279 F.3d
862, 867 (9th Cir. 2002). “Because the district court sua
sponte dismissed [the] complaint on its face,” we “review . . .
standing as if raised in a motion to dismiss. When reviewing
motions to dismiss, [the court] must accept all factual allega-
tions of the complaint as true and draw all reasonable infer-
ences in favor of the nonmoving party.” Id. (internal quotation
marks and citation omitted). General factual allegations of
injury resulting from the defendant’s conduct may suffice, as
we “presum[e] that general allegations embrace those specific
facts that are necessary to support the claim.” Lujan v. Nat’l
Wildlife Fed. (“Nat’l Wildlife Fed.”), 497 U.S. 871, 889
(1990). Because this appeal arises from dismissal under Fed-
eral Rule of Civil Procedure 12(b)(6), Jewel’s allegations are
accepted as true.4
  4
   At the motion to dismiss stage, we do not consider the merits of
Jewel’s claims. For example, the district court’s determination that Jewel
was not an “Aggrieved Person” under the FISA or a qualified plaintiff
under the other statutes is a merits determination, not a threshold standing
question. Statutory “standing, unlike constitutional standing, is not juris-
dictional.” Noel v. Hall, 568 F.3d 743, 748 (9th Cir. 2009). The question
                 JEWEL v. NATIONAL SECURITY AGENCY                     21611
I.   PRINCIPLES OF STANDING

   [1] Standing doctrine is well established: “Article III . . .
gives the federal courts jurisdiction over only ‘cases and con-
troversies.”’ Whitmore v. Arkansas, 495 U.S. 149, 154-55
(1990). The oft-cited Lujan v. Defenders of Wildlife (“Lujan”)
restates the three requirements that must be met for Article III
standing: (1) an injury in fact that (2) is fairly traceable to the
challenged conduct and (3) has some likelihood of redressa-
bility. 504 U.S. 555, 560-61 (1992). Here, the district court
determined that this action was “in essence [a] citizen sui[t]
seeking to employ judicial remedies to punish and bring to
heel high-level government officials,” and that “neither group
of plaintiffs/purported class representatives has alleged an
injury that is sufficiently particular to those plaintiffs or to a
distinct group.” The district court’s decision was based
entirely on the first prong of Lujan. Although that requirement
is the focus of our analysis, our de novo review also considers
the other two prongs.

   [2] “[T]he standing question in [this] case is whether the
constitutional or statutory provision on which the claim rests
properly can be understood as granting persons in the plain-
tiff’s position a right to judicial relief.” Warth v. Seldin, 422
U.S. 490, 500 (1975). The answer here is yes.




whether a plaintiff states a claim for relief typically relates to the merits
of a case, not to the dispute’s justiciability, and conflation of the two con-
cepts often causes confusion. See Bond v. United States, 131 S. Ct. 2355,
2362 (2011); see also Steel Co. v. Citizens for Better Env’t., 523 U.S. 83,
89 (1998) (“It is firmly established in our cases that the absence of a valid
(as opposed to arguable) cause of action does not implicate subject-matter
jurisdiction, i.e., the courts’ statutory or constitutional power to adjudicate
the case.” (emphasis in original)).
21612         JEWEL v. NATIONAL SECURITY AGENCY
II.    JEWEL HAS CONSTITUTIONAL STANDING TO SUE

  A.    JEWEL ALLEGED CONCRETE AND
        PARTICULARIZED INJURY

   To satisfy the “injury in fact” requirement, Jewel must
assert a grievance that is both “concrete and particularized.”
Lujan, 504 U.S. at 560 (citations omitted). We consider each
of these requirements in turn, and conclude that Jewel has sat-
isfied them both.

   [3] As to Jewel’s statutory claims, the Supreme Court
instructs that a concrete “injury required by Art. III may exist
solely by virtue of statutes creating legal rights, the invasion
of which creates standing.” Lujan, 504 U.S. at 578 (internal
quotation marks, citation, and alteration omitted). Jewel
asserts claims under three surveillance statutes—the ECPA,
FISA and SCA—and adds an umbrella claim under the APA.

   [4] Both the ECPA and the FISA prohibit electronic inter-
ception of communications absent compliance with statutory
procedures. The SCA likewise prohibits the government from
obtaining certain communication records. Each statute explic-
itly creates a private right of action for claims of illegal sur-
veillance. See 18 U.S.C. § 2520 (the ECPA provides a cause
of action to “any person whose . . . communication is inter-
cepted, disclosed, or intentionally used”); 50 U.S.C. § 1801(k)
(the FISA provides that “[a]n aggrieved person . . . who has
been subjected to an electronic surveillance or about whom
information obtained by electronic surveillance of such per-
son has been disclosed or used in violation of section 1809 of
this title shall have a cause of action against any person who
committed such violation”); 18 U.S.C. § 2707(a) (the SCA
provides that “any provider of electronic communication ser-
vice, subscriber, or other person aggrieved by any violation of
this chapter” may maintain a civil action if the violation was
done knowingly or intentionally).
              JEWEL v. NATIONAL SECURITY AGENCY            21613
   [5] In a similar vein, with respect to her constitutional
claim, Jewel alleges a concrete claim of invasion of a personal
constitutional right—the First Amendment right of association
and the Fourth Amendment right to be free from unreasonable
searches and seizures. Just last term, the Supreme Court con-
firmed an individual’s right to challenge the legality of Exec-
utive Branch conduct on separation-of-powers grounds,
Jewel’s third constitutional claim: “[I]ndividuals sustain dis-
crete, justiciable injury from actions that transgress
separation-of-powers limitations. Separation-of-powers prin-
ciples are intended, in part, to protect each branch of govern-
ment from incursion by the others. Yet the dynamic between
and among the branches is not the only object of the Constitu-
tion’s concern. The structural principles secured by the sepa-
ration of powers protect the individual as well.” Bond, 131 S.
Ct. at 2365.

   [6] Satisfied that Jewel sufficiently alleged concrete injury,
we turn now to the more difficult question, whether the rights
asserted are sufficiently particularized. The breadth of Jewel’s
allegations calls into question whether she has a particularized
grievance or instead one that “is held in common by all mem-
bers of the public,” Schlesinger v. Reservists Comm. to Stop
the War, 418 U.S. 208, 220 (1974), and thus necessarily an
abstract interest shared by all citizens. The critical question is
whether she “has alleged such a personal stake in the outcome
of the controversy as to warrant . . . invocation of federal-
court jurisdiction.” Summers v. Earth Island Inst., 555 U.S.
488, 493 (2009) (internal quotation marks omitted).

   [7] The Supreme Court observed in Federal Election Com-
mission v. Akins that, “[w]hether styled as a constitutional or
prudential limit on standing, the Court has sometimes deter-
mined that where large numbers of Americans suffer alike,
the political process, rather than the judicial process, may pro-
vide the more appropriate remedy for a widely shared griev-
ance.” 524 U.S. 11, 23 (1998). But the fact that a harm is
widely shared does not necessarily render it a generalized
21614         JEWEL v. NATIONAL SECURITY AGENCY
grievance. In Akins, the Court gave context to the notion of
a generalized grievance, explaining that petitioners lack stand-
ing “in cases where the harm at issue is not only widely
shared, but is also of an abstract and indefinite nature—for
example, harm to the ‘common concern for obedience of
law.’ ” 524 U.S. at 23 (quoting L. Singer & Sons v. Union
Pac. R.R. Co., 311 U.S. 295, 303 (1940)); see also Lujan, 504
U.S. at 573-74 (“We have consistently held that a plaintiff
raising only a generally available grievance about government
—claiming only harm to his and every citizen’s interest in
proper application of the Constitution and laws . . . does not
state an Article III case or controversy.”). The Court in Akins
continued “[o]ften the fact that an interest is abstract and the
fact that it is widely shared go hand in hand. But their associa-
tion is not invariable, and where a harm is concrete, though
widely shared, the Court has found ‘injury in fact.”’ 524 U.S.
at 24. As examples of widely shared but concrete injuries the
Court listed “a widespread mass tort” or “where large num-
bers of voters suffer interference with voting rights conferred
by law.” Id. Indeed, “it does not matter how many persons
have been injured by the challenged action so long as ‘the
party bringing suit . . . show[s] that the action injures him in
a concrete and personal way.’ ” Massachusetts v. EPA, 549
U.S. 497, 517 (2007) (quoting Lujan, 504 U.S. at 581) (Ken-
nedy, J., concurring in part and concurring in the judgment).

   We recently considered the prerequisites for a “sufficiently
concrete and specific injury” in Newdow v. Lefevre, an Estab-
lishment Clause challenge to the inscription “In God We
Trust” on coins and currency. 598 F.3d 638 (9th Cir. 2010),
cert. denied 131 S. Ct. 1612 (2011). We held that Newdow
met the standing requirement. The fact that his “encounters
with the motto are common to all Americans does not defeat
his standing, because Newdow has alleged a concrete, particu-
larized, and personal injury resulting from his frequent,
unwelcome contact with the motto.” Id. at 642. This case
illustrates that even though the experience at the root of New-
dow’s complaint was shared by virtually every American, this
              JEWEL v. NATIONAL SECURITY AGENCY           21615
widespread impact was not dispositive of standing because his
grievance was nonetheless concrete and particular.

   [8] Following the rationale of Akins and Newdow, we con-
clude that Jewel alleged a sufficiently concrete and particular-
ized injury. Jewel’s allegations are highly specific and lay out
concrete harms arising from the warrantless searches. Jewel
described these actions as a “dragnet” and alleged that “[t]his
network of Surveillance Configurations”—“the technical
means used to receive the diverted communications”—
“indiscriminately acquired domestic communications as well
as international and foreign communications.” Specifically,
Jewel alleged that “[t]hrough this network of Surveillance
Configurations and/or other means, Defendants have acquired
and continue to acquire the contents of domestic and interna-
tional wire and/or electronic communications sent and/or
received by Plaintiffs and class members.” In addition to cap-
turing internet traffic, “Defendants and AT&T acquire all or
most long-distance domestic and international phone calls to
or from AT&T long distance customers, including both the
content of those calls and dialing, routing, addressing and/or
signaling information pertaining to those calls.”

   [9] The complaint also described in detail the particular
electronic communications equipment used (“4ESS switch”
and “WorldNet Internet Room”) at the particular AT&T facil-
ity (Folsom Street, San Francisco) where Jewel’s personal and
private communications were allegedly intercepted in “a
secret room known as the ‘SG3 Secure Room.’ ” Accepting
Jewel’s allegations as true, she has pled more than the mini-
mum “general factual allegations” required to survive dis-
missal. Bernhardt, 279 F.3d at 867. The court need “not pass
upon abstract, intellectual problems, but [can] adjudicate con-
crete, living contests between adversaries.” Akins, 524 U.S. at
20 (internal quotation marks and alteration omitted). Akins
establishes that, where the injury is sufficiently concrete and
specific, “that it is widely shared does not deprive Congress
21616           JEWEL v. NATIONAL SECURITY AGENCY
of constitutional power to authorize its vindication in the fed-
eral courts.” 524 U.S. at 25.

   Significantly, Jewel alleged with particularity that her com-
munications were part of the dragnet. The complaint focused
on AT&T and was not a scattershot incorporation of all major
telecommunications companies or a blanket policy challenge.
Jewel’s complaint also honed in on AT&T’s Folsom Street
facility, through which all of Jewel’s communications alleg-
edly passed and were captured.

   Our decision is consistent with the approach in other cir-
cuits. The Second Circuit recently determined, after conduct-
ing a detailed analysis, that plaintiffs in a similar suit had
standing to challenge provisions of the FISA. Amnesty Int’l
United States v. Clapper, 638 F.3d 118, 122 (2d Cir. 2011).
Amnesty International involved a facial challenge to § 702 of
the FISA in which the plaintiffs’ alleged injuries were “fear
that the government will intercept their sensitive international
communications” and the costs associated with efforts to
avoid such anticipated injuries. Id. at 133. Jewel has much
stronger allegations of concrete and particularized injury than
did the plaintiffs in Amnesty International. Whereas they
anticipated or projected future government conduct, Jewel’s
complaint alleges past incidents of actual government inter-
ception of her electronic communications, a claim we accept
as true.5
  5
    The government’s position in Amnesty International appears to be in
tension with its argument here. There, the government “argue[d] that the
plaintiffs can obtain standing only by showing either that they have been
monitored or that it is ‘effectively certain’ that they will be monitored.”
Id. at 135. Shifting its position, the government argues here that Jewel
lacks standing even if her communications were in fact captured and mon-
itored. The government does not deny Jewel’s allegations but sidesteps the
issue, asserting that “plaintiffs offer nothing other than bare speculation
for their assertion that any surveillance is ongoing outside of [FISA Court]
authorizations.” That approach conflates the ultimate merits question—
whether the surveillance exceeded statutory or constitutional authority—
with the threshold standing determination.
              JEWEL v. NATIONAL SECURITY AGENCY            21617
   [10] Jewel’s case stands in contrast to two other cases,
where our sister circuits held that plaintiffs lacked standing.
In United Presbyterian Church v. Reagan, the D.C. Circuit
confronted a “generalized challenge” to “the constitutionality
of the entire national intelligence-gathering system,” not the
alleged actual impact of a specific program or protocol on the
plaintiff. 738 F.2d 1375, 1381 (D.C. Cir. 1984) (internal quo-
tation marks omitted). Jewel’s complaint does not suffer from
vague “chilling effect” allegations like those in United Pres-
byterian nor does it fall in the category of speculative harm.
Id. at 1380. While specificity does not necessarily trump spec-
ulation, the detail and specificity here are sufficient to support
a particularized claim.

   Similarly distinguishable is the Sixth Circuit’s denial of
standing to challenge the entire NSA wiretapping program.
ACLU v. NSA, 493 F.3d 644, 648 (6th Cir. 2007). Although
the court reversed on standing grounds, it considered a fully-
developed summary judgment record. Arguably that case is of
“no relevance here,” because our case “involve[s] not a Rule
56 motion for summary judgment but a Rule 12(b) motion to
dismiss on the pleadings.” Nat’l Wildlife Fed., 497 U.S. at
889. The ACLU plaintiffs—attorneys and other professionals
whose communications with overseas individuals were alleg-
edly impacted—were unable to “produce any evidence that
any of their own communications have ever been intercept-
ed.” ACLU, 493 F.3d at 653. The court thus faulted them for
“assert[ing] a mere belief” that the NSA eavesdropped on
their communications without warrants. Id. This failure of
proof doomed standing. Ultimately Jewel may face similar
procedural, evidentiary and substantive barriers as the plain-
tiffs in ACLU, but, at this initial pleading stage, the allega-
tions are deemed true and are presumed to “embrace the
‘specific facts’ needed to sustain the complaint.” Lujan, 497
U.S. at 888; see also Bennett v. Spear, 520 U.S. 154, 168
(1997) (noting in its discussion of standing, “at the pleading
stage, general factual allegations of injury resulting from the
defendant’s conduct may suffice, for on a motion to dismiss
21618         JEWEL v. NATIONAL SECURITY AGENCY
we presume that general allegations embrace those specific
facts that are necessary to support the claim.”).

  B.    JEWEL’S ALLEGATIONS MEET THE SECOND AND THIRD
        PRONGS OF THE TEST FOR CONSTITUTIONAL STANDING

   [11] The harms Jewel alleges are “fairly traceable to the
challenged action” of the NSA. Simon v. E. Ky. Welfare
Rights Org., 426 U.S. 26, 41-42 (1976). It is no secret that in
the weeks after the attacks of September 11, 2001, President
Bush authorized the NSA to engage in warrantless wiretap-
ping. The President admitted as much: “I authorized a terrorist
surveillance program to detect and intercept al Qaeda commu-
nications involving someone here in the United States.” Presi-
dent George W. Bush, Speech at the National Security
Agency (Jan. 25, 2006) available at http://georgewbush-
whitehouse.archives.gov/news/releases/2006/01/20060125-
1.html. Thus, the harms Jewel alleges—invasion of privacy
and violation of statutory protections—can be directly linked
to this acknowledged surveillance program.

  [12] Jewel easily meets the third prong of the standing
requirement. There is no real question about redressability.
Jewel seeks an injunction and damages, either of which is an
available remedy should Jewel prevail on the merits.

  C.    JEWEL SATISFIES THE PRUDENTIAL REQUIREMENTS FOR
        STANDING

   The heart of the district court’s opinion and the core of the
government’s argument on appeal focuses on prudential
standing concerns, namely the broad nature of the claims and
the role of the courts in addressing intelligence and surveil-
lance issues. It is true, according to the Court in Akins, that
the concern about generalized grievances can be characterized
as both a constitutional and prudential concern, as there is
overlap in the analysis. 524 U.S. at 23. We are satisfied that
              JEWEL v. NATIONAL SECURITY AGENCY            21619
our analysis of this issue as a constitutional standing require-
ment applies with equal force in the prudential arena.

   [13] After labeling Jewel’s claim as an effort “to redress
alleged malfeasance by the executive branch,” the district
court stated that “the political process, rather than the judicial
process,” may be the appropriate avenue. There is little doubt
that Jewel challenges conduct that strikes at the heart of a
major public controversy involving national security and sur-
veillance. And we understand the government’s concern that
national security issues require sensitivity. That being said,
although the claims arise from political conduct and in a con-
text that has been highly politicized, they present straightfor-
ward claims of statutory and constitutional rights, not political
questions. See Japan Whaling Ass’n v. Am. Cetacean Soc.,
478 U.S. 221, 230 (1986).

   The district court’s suggestion that Congress rather than the
courts is the preferred forum ignores two important points: To
begin, Congress already addressed the issue and spelled out
a private right of action in the FISA, ECPA and SCA. And,
in 2008, “[p]artially in response to the[ ] [wiretapping] suits,
Congress held hearings and ultimately passed legislation that
provided retroactive immunity to the companies . . . but
expressly left intact potential claims against the government.”
Hepting, slip op. at 21573.

   [14] Focusing on the federal statutory causes of action, the
prudential analysis is simplified: “prudential standing is satis-
fied when the injury asserted by a plaintiff arguably falls
within the zone of interests to be protected or regulated by the
statute.” Akins, 524 U.S. at 20 (internal citations, quotation
marks and alterations omitted). In the surveillance statutes, by
granting a judicial avenue of relief, Congress specifically
envisioned plaintiffs challenging government surveillance
under this statutory constellation. Jewel’s statutory claims
undoubtedly allege harms “within the zone of interests to be
21620            JEWEL v. NATIONAL SECURITY AGENCY
protected or regulated by the statute[s],” alleviating any pru-
dential standing concerns. Id.

   [15] The district court effectively imposed a heightened
standard for consideration of Jewel’s constitutional claims.
See Jewel v. NSA, 2010 U.S. Dist. LEXIS 5110 at *24-25.
According to the district court, the reluctance to adjudicate
constitutional questions is heightened “when, as here, the con-
stitutional issues at stake in the litigation seek judicial
involvement in the affairs of the executive branch and
national security concerns appear to undergird the challenged
actions.” Jewel v. NSA, 2010 U.S. Dist. LEXIS 5110 at *25.
The court went on to hold that “[i]n such cases, only plaintiffs
with strong and persuasive claims to Article III standing may
proceed.” Id. (emphasis added). This determination was in
error. The district court quoted Schlesinger for the proposition
that “when a Court is asked to undertake constitutional adju-
dication, the most important and delicate of its responsibili-
ties, the requirement of concrete injury further serves the
function of insuring that such adjudication does not take place
unnecessarily.” 418 U.S. at 221. It bears emphasis that the
Supreme Court offered that observation in rejecting “citizen
standing,” a significantly different scenario than here. Id. at
216-21. Plaintiffs in Schlesinger, who challenged congressio-
nal military reserve membership, claimed an interest in “com-
pel[ling] the Executive Branch to act in conformity with the
Incompatability Clause, an interest shared by all citizens.”6 Id.
at 217 (emphasis added).

   [16] In the sentence that follows the passage quoted by the
district court, the Supreme Court explained that “concrete
injury removes from the realm of speculation whether there is
a real need to exercise power of judicial review in order to
  6
    The Incompatability Clause provides that “[n]o Senator or Representa-
tive shall, during the Time for which he was elected, be appointed to any
civil Office under the Authority of the United States . . . .” U.S. Const. art.
I, § 6, cl. 2.
              JEWEL v. NATIONAL SECURITY AGENCY            21621
protect the interests of the complaining party.” 418 U.S. at
221. In short, Schlesinger does not stand for the proposition
that there is a stronger, more “persuasive” standing for consti-
tutional questions in national security cases. It represents,
instead, an articulation of the basic requirement of concrete
injury and the rule against generalized grievances. Article III
imposes no heightened standing requirement for the often dif-
ficult cases that involve constitutional claims against the exec-
utive involving surveillance. See Amnesty Int’l, 638 F.3d at
149 (“We do not see any reason why the law of standing
should be stricter or different in the surveillance context.”).
To be sure, prudential concerns may weigh against standing
in certain cases affecting national security interests, but the
national security context does not, in itself, erect a new or
separate prudential bar to standing.

                         CONCLUSION

   We REVERSE the district court’s dismissal of Jewel’s
complaint on the ground that she lacked standing. We
REMAND with instructions to consider, among other claims
and defenses, whether the government’s assertion that the
state secrets privilege bars this litigation. We REVERSE the
district court’s dismissal of Shubert’s complaint with preju-
dice and without leave to amend and REMAND with instruc-
tions to grant Shubert leave to amend her complaint.